                   Case 21-10057-abl
American Land Title Association
                                                    Doc 23-2   Entered 03/22/21 13:42:27   Page 1 of 2
                                                                                       ALTA Settlement Statement - Seller
                                                                                                         Adopted 05-01-2015

                                                          Noble Title
                                                ALTA Universal ID 32519-0221CJ
                                                  6585 High Street, Suite 200
                                                     Las Vegas, NV 89113

File No./Escrow No.:    32519-0221CJ
Print Date & Time:      March 17, 2021 at 01:36·PM
Officer/Escrow Officer: CORINA JACQUES
Settlement Location:    NOBLE TITLE
                        6585 High Street
                        Las Vegas, NV 89113

Property Address:            8835 Rancho Destino Road
                             Las Vegas, NV 89123
Buyer:                       Dionisio Gonzalez
Seller:                      Rancho Destino Inv LLC
Lender:                      New American Funding
Settlement Date:             April 16, 2021
Disbursement Date:           April 16, 2021
Recording Date:              April 16, 2021

  Description                                                                                             Seller
                                                                                               Debit                  Credit
  Financial
  Sale Price of Property                                                                                           $ 575,000.00

  Prorations/Adjustments

  County Taxes                                                                                                        $ 498.29
     04/16/21 to 07/01/21

  Loan Charges to New American Funding


  Other Loan Charges


  Impounds


  Title Charges & Escrow / Settlement Charges

  Title - Owner's Title Insurance                                                           $ 2,150.00
          to Noble Title
      Coverage: $ 575,000.00
      Premium:       $ 2,150.00

  Title - Notary                     to Noble Title                                           $ 150.00

  Title - eRecording                 to Noble Title                                            $ 10.00

  Title - Escrow Fee                 to Noble Title                                           $ 861.16

  Commission
  Commission                         to Berkshire Hathaway Home Services                   $ 17,250.00
    3% Confirmed
  Commission                         to GK Properties                                      $ 17,250.00
    3% Confirmed
   Copyright 2015 American Land Title Association                                             (32519-0221CJ.PFD/32519-0221CJ/7)
   All rights reserved                                                                            Printed on 03/17/21 at 01:36·PM
               Case 21-10057-abl                  Doc 23-2   Entered 03/22/21 13:42:27 Statement
                                                                        ALTA Settlement Page 2 ofSeller
                                                                                                  2 - Continued


                                                                                          Debit                 Credit




Government Recording and Transfer Charges
Recording Fees                     to Noble Title                                         $ 84.00
   .
Transfer Tax                       to Noble Title                                      $ 2,932.50

Payoffs

Miscellaneous

BAC Fee - Seller                   to Berkshire Hathaway Home Services                  $ 595.00
  Confirmed
Property Taxes 2020-2021 Paid to Clark County Treasurer
in Full
    APN: 177-16-405-008
    POC $ 2,393.12
    Paid by Seller before closing


Subtotals                                                                             $ 41,282.66           $ 575,498.29
Balance Due TO                                                                       $ 534,215.63
TOTALS                                                                               $ 575,498.29           $ 575,498.29


                   Note: The lienholder, Security National Mortgage Company
                   is not listed in this preliminary report as they have not yet
                   responded to the payoff request. It is anticipated that to pay
                   their lien in full, it will be up to $345,000.00 as a payoff
                   amount.




 Copyright 2015 American Land Title Association                                         (32519-0221CJ.PFD/32519-0221CJ/7)
 All rights reserved                                                                        Printed on 03/17/21 at 01:36·PM
